Action for personal injuries sustained by plaintiff Sylvia Kaufman, and for loss of services by her husband, Samuel Kaufman. The complaint alleges that while plaintiffs were watching an ice hockey match in Madison Square Garden, having paid for their seats, Sylvia Kaufman was struck by a puck which was lofted into the air by one of the players. Judgment dismissing the complaint at the close of plaintiffs’ case unanimously affirmed, with costs. No opinion. Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.